Citation Nr: 1419108	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-15 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1986 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Board notes that, in his July 2012 substantive appeal (VA Form 9), the Veteran did not indicate whether he wanted a Board hearing before a Veterans Law Judge.  As such, the RO sent a letter in June 2012 inquiring whether the Veteran wished to have a Board hearing; however, he did not reply.  Therefore, the Board finds that, as the Veteran has not requested a Board hearing and may proceed with an adjudication of his claims at this time.

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated from March 2011 to March 2012, which were considered by the agency of original jurisdiction (AOJ) in the May 2012 statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The Board further notes that, in August 2012, the Veteran submitted additional evidence pertaining to the evaluation of his bilateral hearing loss without a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2013).  Thereafter, following a February 2014 solicitation by the Board, the Veteran indicated in a March 2014 document that he wished for such evidence to be considered by the AOJ in the first instance.  However, as such newly received evidence does not pertain to his back disability, there is no prejudice to the Veteran in the Board proceeding with a decision on such issue at this time.


The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the Veteran's degenerative disc disease of the lumbar spine did not result in forward flexion of the thoracolumbar spine to 30 degrees or less, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance,  and/or incoordination after repetitive use; favorable or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine; intervertebral disc syndrome (IVDS) with incapacitating episodes; or associated objective neurologic abnormalities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293-5242 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in January 2010, sent prior to the rating decision issued in April 2011, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in January 2011 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected back disability as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Additionally, neither the Veteran nor his representative has alleged that his back disability has worsened in severity since the January 2011 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 
38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

The Veteran's service-connected degenerative disc disease of the lumbar spine is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5293-5242.  In this regard, the Board notes that Diagnostic Code 5293 (2003) pertains to the evaluation of intervertebral disc syndrome as in effect prior to September 26, 2003.  However, effective September 26, 2003, the rating criteria for evaluating all spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  As the Veteran filed his current claim for an increased rating in December 2010, the amended regulations are applicable.  As such, in the April 2011 rating decision on appeal, the RO hyphenated the Diagnostic Code under which the Veteran's back disability is rated to include Diagnostic Code 5242, which pertains to degenerative arthritis of the spine.   

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating under Diagnostic Code 5003 requires involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.

Under the amended regulations, all back disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The General Rating Formula holds that, for Diagnostic Codes 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine that is not greater than 170 degrees, or if the spine disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.    

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

The Veteran was afforded a VA examination in January 2011.  At such time, he complained of stiffness, fatigue, spasms, decreased motion, paresthesia, numbness, weakness, and constant lumbar pain that radiates down to his leg.  The Veteran described his pain as moderate, but indicated that such could be exacerbated by physical activity.  At the time of pain, he can function with medication and, during the flare-ups, he experiences functional impairment that was described as stiffness.  The Veteran denied bladder problems, bowel problems, and erectile dysfunction.  Likewise, he reported that he was never hospitalized nor had surgery for his back disability, and that, in the prior 12 months, such has not resulted in any incapacitation.  

Upon physical examination, the Veteran's posture and gait were within normal limits.  There was no evidence of radiating pain on movement.  Muscle spasm was absent.  There was no tenderness, guarding of movement, or weakness.  Muscle tone and musculature was normal.  There was negative straight leg raising on the right, but positive straight leg raising on the left.  Lasegue's sign was negative.  There was no atrophy present in the limbs and no ankylosis of the thoracolumbar spine.

The Veteran was able to demonstrate the following range of motions with pain: forward flexion to 60 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees.  He did not have additional limitations in range of motion of the thoracolumbar spine following repetitive-use testing.  The examiner noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. The inspection of the spine revealed normal head position with symmetry in appears.  There was symmetry of spinal motion with normal curves of the spine.

Upon neurological examination, there were no sensory deficits from L1-L5 or S1 based on pinprick.  There was no lumbosacral motor weakness.  Bilaterally, the lower extremities reflexes revealed knee jerk 2+ and ankle jerk2+.   There were no signs of pathologic reflexes in the lower extremities.  There were normal cutaneous reflexes.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  There were no non-organic physical signs.  X-rays revealed degenerative arthritis.  

Based on upon such examination, the examiner changed the Veteran's previously VA established diagnosis of left paracentral disc herniation at L5-S1 to degenerative joint disease of the lumbar spine.  He noted that such was a result of the a progression of the previous diagnosis based on X-rays.  The examiner indicated that the effect of the Veteran's back disability on his usual occupation and daily activities was to avoid strenuous activities.  

The Veteran's VA treatment records dated in March 2011 and March 2012 document chronic low back pain, good pulses in the extremities, and that Naproxen had stopped being effective in treating his back pain. 

Based on the foregoing, the Board finds that, for the entire appeal period, the Veteran's degenerative disc disease of the lumbar spine did not result in forward flexion of the thoracolumbar spine to 30 degrees or less, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance,  and/or incoordination after repetitive use; favorable or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine; IVDS with incapacitating episodes; or associated objective neurologic abnormalities.

Initially, the Board notes that X-rays in January 2011 revealed degenerative arthritis as interpreted by the VA examiner.  As such, the Board has initially considered the applicability of Diagnostic Code 5003; however, such provides that arthritis is to be rated based on limitation of motion, which is addressed in the General Rating Formula.  Moreover, as there is no evidence that the Veteran's back disability involves of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations, a separate 20 percent rating under Diagnostic Code 5003 is not warranted.

The Board further finds that a rating in excess of 20 percent is not warranted under the General Rating Formula.  Specifically, in order to warrant a higher rating of 40 percent, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less, or there must be favorable ankylosis of the entire thoracolumbar spine.  In the instant case, the Board finds that the Veteran's back disability results in no more than flexion limited to 60 degrees, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive use.  In this regard, at the January 2011 VA examination, it was specifically determined that the Veteran's flexion was not further limited by pain, repetitive motion testing, or pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See DeLuca, supra; Mitchell, supra.  Furthermore, as noted by the January 2011 VA examiner, there is no ankylosis of the thoracolumbar spine.  Likewise, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or entire spine.  Therefore, the Board finds that a rating in excess of 20 percent under the General Rating Formula is not warranted.

The Board has also considered whether the Veteran is entitled to a rating in excess of 20 percent under the Formula for Rating IVDS Based on Incapacitating Episodes; however, the evidence fails to reflect that his back disability results in IVDS or incapacitating episodes.  Specifically, the January 2011 VA examination, there were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement and the Veteran denied that any incapacitation in the prior 12 months.  Therefore, a rating in excess of 20 percent under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.

As directed by Note (1) of the General Rating Formula, the Board has considered whether the Veteran's back disability results in any associated objective neurologic abnormalities such that a separate rating is warranted.  In this regard, the Board recognizes that the Veteran has reported pain radiating to his left leg, paresthesia, and numbness, and, upon examination in January 2011, had positive straight leg raising on the left.  However, objective neurological evaluation failed to reveal any neurological impairment associated with the Veteran's back disability.  In this regard, upon neurological examination in January 2011, there were no sensory deficits from L1-L5 or S1 based on pinprick, lumbosacral motor weakness, pathologic reflexes in the lower extremities, signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement, non-organic physical signs, or radiating pain on movement.  Furthermore, Lasegue's sign was negative, there was no atrophy present in the limbs, bilateral lower extremities reflexes were knee jerk 2+ and ankle jerk 2+, normal cutaneous reflexes, and normal muscle tone and musculature.  Likewise, VA treatment records reflect good pulses in the lower extremities.  The Veteran also denied bladder problems, bowel problems, and erectile dysfunction.  Moreover, while he reports radiating pain to the left leg, such symptomatology is considered in the General Rating Formula, which indicates that the ratings assigned includes symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The Board has weighed the probative value of the Veteran's subjective statements regarding pain radiating to his left leg, paresthesia, and numbness with the objective medical findings demonstrating no neurological impairment and has determined that such objective findings outweigh his subjective reports.  In this regard, while the Veteran is competent to describe his back symptomatology, to include feelings of radiating pain, paresthesia, and numbness, he is not competent, as a lay person, to attribute such symptomatology to neurological impairment associated with his back disability.  Specifically, such a finding requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, i.e., the presence and potential impact of a damaged disc on the neurological system.  As such, the question of the presence of neurological impairment associated with the Veteran's back disability may not be competently addressed by lay evidence, and the Veteran's own opinion in this regard is nonprobative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds that the Veteran's back disability does not result in associated objective neurologic abnormalities such that a separate rating is warranted.    

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his back disability and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's back disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his service-connected back disability.   

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected back disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration for any of the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 
 
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 
 
Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  
 
The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected back disability at issue with the established criteria found in the rating schedule.  The Board finds that such is fully addressed by the rating criteria under which such disability is rated.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his back disability, which includes his limitation motion and pain, to include functional loss due to additional symptomatology.  See DeLuca, supra; Mitchell, supra.  There are no additional symptoms of the Veteran's back disability to warrant an extra-schedular rating.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his back disability.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for any of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
 
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the January 2011 examiner opined that the back disablity's effect on the Veteran's usual occupation is to avoid strenuous activities.  However, the examiner did not indicate, and the Veteran has not alleged, that the Veteran's back disability renders him unemployable.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary. 

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for his back disability.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

A rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to an initial compensable rating for bilateral hearing loss, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted in the Introduction, since the May 2012 statement of the case, the Veteran has submitted new evidence to the Board without a waiver of initial AOJ consideration.  This new evidence consists of a private hearing evaluation, dated in July 2012, from Mike Ward's Hearing Center.  In February 2014, the Board mailed the Veteran an Additional Evidence Response Form to clarify whether he wished to waive initial AOJ consideration of the newly submitted evidence.  In March 2014, the Veteran requested that the appeal be remanded for AOJ review of the additional evidence.  Accordingly, this matter must be remanded in order for the AOJ to review the evidence received since the issuance of the May 2012 statement of the case. 

The Board further finds that a remand is necessary to obtain outstanding records.  In this regard, the Board also notes that the July 2012 private hearing evaluation references two audiological evaluations, dated January 17, 2011 and March 19, 2011.  The record contains a March 19, 2011 VA contract audiological examination, conducted by Mr. Ward; however, no January 2011 audiological examination is of record.  Likewise, according to VA treatment records dated in March 2011 and March 2012, the Veteran reported that he received treatment for his bilateral hearing loss through the "maccallester va;" however, no records from such facility are of record.  In this regard, it appears that a McAlester, Oklahoma, VA facility may be part of the Muskogee, Oklahoma, VA Medical Center umbrella.  Additionally, the record reflects that the Veteran also receives treatment through Fort Smith, Arkansas, VA facility.  Therefore, on remand, the Veteran should be requested to identify any VA or non-VA healthcare provider who has treated him for his bilateral hearing loss.  Thereafter, all identified records, to include the January 17, 2011, record referenced by Mr. Ward, any additional records from Mr. Ward, and any VA treatment records from the McAlester (via the Muskogee facility) and Fort Smith facilities should be obtained for consideration in the Veteran's appeal.  

Finally, the Board notes that the Veteran was most recently afforded a VA examination in March 2011 in order to evaluate the nature and severity of his bilateral hearing loss.  Since such time, he has submitted additional evidence dated in July 2012 from Mr. Ward in which Mr. Ward indicates that results of a July 2012 audiogram indicated a significant change in the Veteran's hearing from his previous tests, to include that conducted in March 2011.  Additionally, upon a review of the July 2012 audiogram, the Board finds that such suggests a possible increase in the severity of the Veteran's bilateral hearing loss since his March 2011 VA examination.  Therefore, the Board finds that the Veteran should be afforded a contemporaneous VA examination so as to determine the current nature and severity of his bilateral hearing loss.  See VAOPGCPREC 11-95; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his bilateral hearing loss, to include Mr. Ward.  After securing any necessary authorization from him, obtain all identified treatment records, to include the January 17, 2011, record referenced by Mr. Ward, any additional records from Mr. Ward, and any VA treatment records from the McAlester (via the Muskogee facility) and Fort Smith facilities.  All reasonable attempts should be made to obtain such records.  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After all outstanding records have been associated with the record, the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  The examiner should review the record.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his employability.  Any opinion expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to specifically include the July 2012 records from Mike Ward's Hearing Center and any additional evidence associated with the record since the issuance of the May 2012 statement of the case.  If the claim remains denied, a supplemental statement of the case should be issued.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this Remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


